Citation Nr: 1709188	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  10-48 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for renal cell carcinoma, to include as a result of exposure to contaminated water at Camp Lejeune and/or as secondary to service-connected major depression.

2.  Entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance of another person or on account of being housebound.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to March 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Jackson, Mississippi.  Subsequently, jurisdiction of the Veteran's case was transferred to the RO in Louisville, Kentucky.

In August 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing has been associated with the claims file.  

In March 2013, the Board requested an opinion from the Veterans Health Administration (VHA).  In April 2013, a VHA opinion was received.  In June 2013, the Veteran submitted a response to the April 2013 VHA opinion, in which he indicated that he did not waive agency of original jurisdiction (AOJ) consideration of the evidence and requested that his case be remanded to the AOJ.

In August 2013, the Board remanded the case and, following the readjudication of the Veteran's claims in an August 2015 supplemental statement of the case, it returned for further appellate review.  In this regard, the Board apologizes for the delay in the adjudication of the Veteran's case.  At the time the case returned to the Board, the medical opinions of record were unfavorable as to a nexus between the Veteran's kidney cancer and service or a service-connected disability.  However, the Secretary of VA had announced his intention to promulgate a regulation that certain diseases, including kidney cancer, were presumptively incurred in service, if a veteran was exposed to contaminants in the water supply while stationed at Camp Lejeune during the applicable time period.  As such, adjudication of the Veteran's case was delayed until the promulgation of the implementing regulations, which occurred on March 14, 2017.  



In November 2015, the Veteran submitted a request for another Board hearing before a Veterans Law Judge sitting in Washington, D.C.  However, because the Board is granting the claim for service connection for renal cell carcinoma, which represents a full grant of the benefit sought as to that issue, and is remanding the claim for SMC, the Board will defer consideration of his request for a second Board hearing at this time.  It will be revisited if his claim for SMC continues to be denied.

This appeal was processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files, and this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to SMC is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran was stationed at United States Marine Corps Base Camp Lejeune from 1983 to early 1986, and is therefore presumed to have been exposed to contaminants in the water supply at such base.

2. The Veteran has a current diagnosis of renal cell cancer (kidney cancer), which has been active during the pendency of the claim.


CONCLUSION OF LAW

The criteria for service connection for renal cell carcinoma (kidney cancer) have been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303 (2016); Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173 (Jan. 13, 2017) (to be codified at 38 C.F.R. §§ 3.307, 3.309)

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for renal cell carcinoma (kidney cancer), which he has claimed as due to exposure to contaminated water at Camp Lejeune and/or as secondary to service-connected major depression.  As the Board finds that service connection for such disease is warranted based on the former theory of entitlement, the latter theory need not be addressed.

As the Board's decision to grant service connection for renal cell carcinoma (kidney cancer) herein constitutes a complete grant of the benefits sought on appeal as to the service connection issue, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.30(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

VA has recently established a presumption of service connection for certain diseases for veterans, former reservists, and former National Guard members who were exposed to contaminants in the water supply while serving at U.S. Marine Corps Base Camp Lejeune, North Carolina, for no less than 30 days (either consecutive or nonconsecutive) from August 1, 1953, to December 31, 1987.  See 38 U.S.C.A. §§ 1101, 1112, 1137; Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173 (Jan. 13, 2017) (to be codified at 38 C.F.R. §§ 3.307, 3.309).  Specifically, effective March 14, 2017, 38 C.F.R. § 3.309(f) will be amended to provide a presumption of service connection for kidney cancer, liver cancer, Non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer, which have become manifest to a degree of 10 percent or more at any time after service if the Veteran was stationed at Camp Lejeune between August 1, 1953 and December 31, 1987.  The regulation applies to all claims pending before VA on and after March 14, 2017.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Upon a review of the record, the Board finds that presumptive service connection for renal cell carcinoma (kidney cancer) based on exposure to contaminated water at Camp Lejeune is warranted.  In this regard, the Veteran's service treatment and personnel records show that he was stationed at Camp Lejeune from 1983 to early 1986.  Furthermore, the medical evidence of record demonstrates a diagnosis of renal cell carcinoma, which is a form of kidney cancer.  Specifically, in July 2009, an imaging study showed a 4.5 centimeter solid mass in the upper pole of the left kidney, bilateral small lung nodules, lymphadenopathy, and a left iliac crest bone lesion.  A December 2009 VA examiner observed that a pathology report prepared that same month revealed a diagnosis of renal cell carcinoma and, in January 2010, the Veteran underwent a left radical nephrectomy, which showed grade II clear cell cancer.  The April 2013 VHA examiner noted that the final stage was metastatic stage IV renal cell cancer.  Furthermore, as such cancer has been active during the pendency of the claim, it has been manifested to a compensable degree.  38 C.F.R. 
§ 4. 115b, Diagnostic Code 7528.

Consequently, as the Veteran was stationed at Camp Lejeune during the requisite time period, and is therefore presumed to have been exposed to contaminants in the water supply, and has a current diagnosis of renal cell cancer (kidney cancer) manifested to a compensable degree, presumptive service connection for such disease is warranted.

ORDER

Service connection for renal cell carcinoma (kidney cancer) is granted.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim of entitlement to SMC so that he is afforded every possible consideration.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Most recently in June 2015, the Veteran was afforded a VA examination to determine if he was in need of aid and attendance or housebound as a result of his service-connected disabilities, which, at the time, included sleep apnea for idiopathic central nervous system hypersomnolence, major depression, and chondromalacia patella of the right and left knees.  The examiner concluded that the Veteran was not in need of aid and attendance due to such service-connected conditions. Rather, she recommended that the Veteran be afforded appropriate VA examinations to determine the effect of his renal cell carcinoma and related treatment on his need for aid and attendance. Such was not performed as the Veteran was not service-connected for such disability at the time.

In light of the grant of service connection for renal cell carcinoma herein, the Board finds that an additional examination is needed in order to make a determination as to the Veteran's entitlement to SMC. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be afforded a VA examination to determine eligibility for SMC based on the need for regular aid and attendance of another person or on account of being housebound.  A copy of this remand and the record must be made available to the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  In this regard, while the June 2015 VA examiner recommended that the Veteran be afforded appropriate VA examinations to determine the effect of his renal cell carcinoma and related treatment on his need for aid and attendance, such should only be accomplished if the current VA examiner determines that such is necessary.

Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the examiner must express an opinion as to whether the following are present as a result of his various service-connected disabilities (i.e., sleep apnea for idiopathic central nervous system hypersomnolence, major depression, and chondromalacia patella of the left and right knees, and renal cell carcinoma):

(A)  Inability to dress or undress himself or to keep himself ordinarily clean and presentable;

(B)  Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this does not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.);

(C)  Inability to attend to the wants of nature;

(D)  Inability to feed himself through loss of coordination of the upper extremities or through extreme weakness; 

(E)  Incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment;

(F)  Substantially confined to his house (ward or clinical areas, if institutionalized) or immediate premises due to a service-connected disability or disabilities which it is reasonably certain will remain throughout his lifetime.

In rendering his or her opinion, the examiner must consider the Veteran's statements regarding his need for aid and attendance or being housebound as well as the findings of the June 2015 VA examination that the Veteran found increased difficulty in the activities of daily living, including getting dressed and holding a washcloth while showering as well as some difficulty in feeding himself and toileting.  The rationale for any opinion offered should be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


